IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :      NO. 134
                                                   :
AMENDMENT OF § 81.505 OF THE                       :      DISCIPLINARY RULES
PENNSYLVANIA INTEREST ON                           :
LAWYERS TRUST ACCOUNT                              :      DOCKET
REGULATIONS                                        :
                                                   :




                                                  ORDER


PER CURIAM

       AND NOW, this 28th day of May, 2015, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Section 81.505 of the Pennsylvania
Interest on Lawyers Trust Account Regulations is hereby amended as attached hereto. The
Form for Pro Hac Vice Admission shall be modified to reflect the increase in the admission
fee.

       To the extent that notice of the proposed amendment would be required by
Pa.R.J.A. No. 103 or otherwise, the immediate amendment of Section 81.505 is required in
the interest of justice and efficient administration.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on June 12, 2015.


Additions are shown in bold and are underlined.
Deletions are shown in bold and brackets.